Citation Nr: 1341891	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-41 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders (TDIU). 





ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel







INTRODUCTION

The appellant served on active duty in the United States Army from October 1966 to January 1975.  He received the Purple Heart Medal and Combat Infantryman Badge.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO), of the Department of Veterans Affairs (VA).  The issues that were originally before the Board included entitlement to an increased evaluation for posttraumatic stress disorder (PTSD) and entitlement to a TDIU.  

In March 2013, the Board issued a Decision/Remand that awarded a 70 percent disability evaluation for the appellant's service-connected PTSD.  The remaining issue was remanded.  The purpose of the remand was to obtain missing medical records and to have the appellant examined by medical personnel in order to determine whether he was unemployable as a result of his service-connected disorders.  The claim has since been returned to the Board for review.  


FINDINGS OF FACTS

1.  The evidence of record indicates that the appellant has four years of high school and experience working as a parking manager, research reporter, and mechanical technician.  He last worked in 2009.

2.  The appellant's service-connected disabilities preclude him from obtaining and retaining substantially gainful employment. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant proceeding with these issues given the favorable nature of the Board's decision.

The appellant has requested a total disability evaluation based on individual unemployability due to his service-connected disabilities.  A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2013).  

In the present case, the appellant meets the threshold for schedular consideration because the appellant has been assigned a 70 percent evaluation for his psychiatric disorder (as a result of the Board's previous action of March 1, 2013) and his combined evaluation is 90 percent.  The record suggests that the appellant has at least completed four years of high school and has experience working as a technician, research reporter, and parking manager.  The appellant last worked part-time for Caterpillar, Inc., from 1997 to 2009 when he was "laid off."  There is no indication from the appellant's claims folder that he has ever received vocational rehabilitation training or any other specialized training.

The appellant's service-connected disabilities and the ratings assigned to those conditions are as follows:  PTSD, rated as 70 percent disabling; the residuals of a shell fragment wound of the left lower leg, rated as 30 percent disabling; type II diabetes mellitus, rated as 20 percent disabling; right leg shell fragment wound residuals, rated as 10 percent disabling; and, shell fragment wound residuals of left forearm, rated as noncompensably disabling.  The appellant's combined evaluation is 90 percent.  The appellant contends that he is unable to maintain substantially gainful employment as a result of the symptoms and manifestations produced by his service-connected disabilities in general.  The appellant admits that for many years he worked at a job that he was quite proficient at and that he enjoyed; however, since that time, he has become more reclusive and noncommunicative with others.  He believes that the symptoms produced by his PTSD along with his other disorders in toto prevent him from now obtaining and maintaining gainful employment.  

Following the issuance of the Board's Decision/Remand of March 2013, the claim was returned to the AMC for additional medical development.  In April and May of the same year, the appellant underwent a battery of VA examinations to determine whether the appellant's service-connected disabilities, either singularly or together, prevented him from obtaining and maintaining gainful employment.  Upon completion of the examinations, the following comments were provided:

[PSYCHIATRIC]  Difficulty in establishing and maintaining effective work and social relationships.  Difficulty in adapting to stressful circumstances, including work or a worklike setting.  

[GENERAL]  Does the Veteran had any additional conditions that impact his . . . ability to work that are not addressed on other Questionaires?  Yes.  [Specific information was not provided.]

[DIABETES MELLITUS]  The veteran's diabetes mellitus type II results in no functional impairment.  Thus, neither physical nor sedentary employment is impacted.  

[MUSCLE INJURIES]  Impact on physical employment:  the veteran cannot lift more than 15 pounds with his left arm, he cannot stand for longer than 15 minutes at a time, he can only walk for no more than 25 yards at a time, and he can only climb 6 steps on a ladder.

Impact on sedentary employment:  he cannot sit for more than 15 minutes at a time.  

[SCARS]  The veteran's scars in the left forearm, left leg and right leg result in no functional impairment.  Thus, neither physical nor sedentary employment is impacted.

[VARICOSE VEINS]  The veteran's varicose veins in the left lower extremity are a result of shell fragment wounds to the left lower extremity.  The veteran's varicose veins in the left lower extremity result in no functional impairment.  Thus, neither physical nor sedentary employment is impacted.

[PERIPHERAL NERVES]  Does the Veteran's peripheral nerve condition and/or peripheral neuropathy impact his . . . ability to work?  Yes.

None of the appellant's disorders in and of itself prevents him from obtaining and maintaining gainful employment.  

The appellant's other medical records do not support nor do they refute the appellant's statements that he is unable to work as a result of his service-connected disorders.  These same records do not contain an opinion by a health care provider that suggests or insinuates that the appellant's service-connected disabilities are not so disabling that they prevent the appellant from obtaining and maintaining gainful employment.  Yet, it seems that the multiple examination comments above add credence to the appellant's assertions.  It appears that although one particular disorder would not cause the appellant to be unemployable, taking all the disabilities together (and the symptoms and manifestations that they produce) significantly affect his ability to be employed.  The results indicate that the appellant would have difficulty working with others, that he would not be able to adapt to basic stressful circumstances that occur in any job (even sedentary), that he could not walk far distances to get to a job, and that he would be unable to sit in a chair performing a sedentary type of job for more than fifteen minutes.  

Although the medical records are not without some ambiguity, the records do, taken together, indicate that the appellant's ability to obtain and maintain gainful employment is extremely compromised.  There are no medical opinions of record that would suggest or insinuate that the appellant's service-connected disorders, taken together, do not affect his ability to work.  Hence, although the entire record is not without a measure of ambiguity, the Board concludes that the evidence in the file appears to be at least in approximate balance.  As the Board is unable to conclude that the preponderance of the evidence is against the claim, the claim may not be denied.  Therefore, pursuant to 38 C.F.R. § 4.16 (2013), it is the decision of the Board that the appellant's service-connected disabilities taken together render him unable to obtain and maintain gainful employment, and a total disability rating for compensation based on individual unemployability due to his service-connected disorders is warranted.  The appellant's claim is granted.


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disorders, is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


